Citation Nr: 0830960	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  03-27 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
scar, residuals of a laceration, medial aspect, right thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 






INTRODUCTION

The veteran served on active duty from August 1955 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
of entitlement to service connection for a right thigh 
laceration with residual scar, and assigned a 10 percent 
evaluation.  He appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him for 
times since filing his claim when his disability may have 
been more severe than at others).

In June 2005, the Board remanded this claim to comply with 
the Veterans Claims Assistance Act (VCAA), adjudicate the 
claim for service connection for a right knee disability 
secondary to his service-connected scar residuals, and 
readjudicate his claim for a higher rating for his scar 
residuals.  The additional development is now complete.  

Indeed, in an April 2008 rating decision, the RO granted 
service connection for degenerative joint disease of the 
right knee with a retroactive effective date of June 11, 
2003.  That decision constituted a full grant of the benefit 
sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Accordingly, that claim is not before the Board.


FINDING OF FACT

The veteran sustained a severe (deep) laceration on the right 
thigh during service.  
The scar on the veteran's right thigh extends down to the 
medial aspect of the right knee, 19 cm in length and 0.5 to 
0.7 in width.  The scar also was slightly depressed and 
tender to palpation.  There was no evidence of edema, 
erythema or acute inflammatory process.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for scar residuals.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.41, 
4.45, 4.59, 4.69, 4.118, Diagnostic Code 7801 (effective as 
of August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and Appeals Management Center (AMC) dated in March 
2003, August 2005 and September 2006:  (1) informed the 
veteran of the information and evidence not of record that is 
necessary to substantiate his claim; (2) informed him of the 
information and evidence that VA would obtain and assist him 
in obtaining; and (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

In cases, as here, where the claim arose in another context, 
namely, the veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008).  

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran a 
compensation examination to determine the etiology and 
severity of his scar residuals.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

II.	Whether the Veteran is Entitled to an Initial Rating 
Higher 
than 10 Percent for Scar Residuals

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where, 
as here, the veteran has timely appealed his initial rating, 
the Board must consider his claim in this context - which, 
as alluded to, includes determining whether his rating should 
be "staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at others.  See Fenderson, 12 Vet. App. at 125-
26.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, VA assigns the higher 
evaluation if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, VA resolves any reasonable 
doubt in the veteran's favor.  38 C.F.R. § 4.3.  Also, VA 
must take into account the veteran's entire medical history 
and circumstances when determining the appropriate rating.  
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  

The RO rated the veteran's scar residuals under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7801 for scars other than the 
head, face or neck that are deep or that cause limitation of 
motion.  The amended version of Diagnostic Code 7801 (as of 
August 30, 2002) provides for a rating of 40 percent for 
scars other than the head, face, or neck, that are deep or 
cause limited motion and cover an area or areas exceeding 144 
square inches (929 sq. cm.), a 30 percent rating for an area 
or areas exceeding 72 square inches (465 sq. cm), a 20 
percent rating for an area or areas exceeding 12 square 
inches (77 sq. cm), and a 10 percent rating for an area or 
areas exceeding 6 square inches (39 sq. cm).  

Analysis

The veteran claims that his service-connected scar residuals 
warrant either a higher rating under DC 7801, a separate 
rating under DC 7804 or extraschedular consideration.  
Applying the revised criteria to the facts of this case, the 
Boards finds that the preponderance of the evidence is 
against his claim for a rating higher than 10 percent for 
scar residuals, a separate rating under DC 7804 and referral 
for extraschedular consideration.

Service medical records reflect that the veteran sustained a 
deep laceration to his right thigh in November 1956 that 
required numerous stitches.  The laceration was 10 inches 
long and extended down through the subcutaneous tissue and 
fat.  There was no artery, nerve or muscle involvement.  

VA furnished a compensation examination in May 2003 to 
determine the etiology and severity of his scar residuals.  
At the examination, the veteran reported that he began having 
pain about 10 years ago around the incisional area.  He noted 
there was a tightening and burning sensation around the 
incision.  Objective findings indicated a scar on the 
anterior surface of the right thigh measuring 19 cm in length 
beginning at the mid-thigh region and extending down to the 
medial aspect of the right knee and 0.5 to 0.7 cm in width.  
The scar was tender to palpation.  However, there was no 
evidence of edema, erythema or acute inflammatory process.  
There was no ulceration in the skin.  The scar was slightly 
depressed.  There was some mild hypopigmentation.  The range 
of motion on the right knee was 0 to 80 degrees and 0 to 130 
degrees on the left.  This movement caused severe cramping 
sensation to the right thigh beneath the scar area and behind 
the right knee.  X-rays revealed small osteophytes at the 
posterior patella consistent with early degenerative change 
of the patellofemoral joint.  The examiner opined that these 
X-rays showed early arthritic changes which suggest that his 
discomfort most likely originated from the scar tissue.  The 
examiner also linked his right thigh injury with laceration 
to service.

In a lay statement received in March 2004, the veteran 
contended that his service-connected scar residuals have not 
been evaluated properly because the rating assigned does not 
adequately compensate him for the pain he experiences.  More 
specifically, in his notice of disagreement in June of 2003, 
the veteran claimed that the range of motion testing of his 
knee caused severe cramping to the right thigh beneath the 
area and behind the right knee.  

As noted, the Board remanded this claim to determine whether 
additional service connection involving the right knee joint 
was appropriate as his contentions raised a claim that is 
inextricably intertwined with the claim on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. 
Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. 
App. 11 (1998).  As previously mentioned, the RO granted 
service connection for degenerative joint disease of the 
right knee and assigned an evaluation of 10 percent 
retroactively effective from June 11, 2003.  The veteran did 
not appeal this decision.

VA also afforded a compensation examination in March 2008, 
post remand, to determine the nature and severity of any 
right knee disability as secondary to the service-connected 
scar residuals.  During the examination, the veteran 
complained of right knee pain.  Objective findings noted a 
scar on the right lower extremity over the anterior surface 
and right knee pain, stiffness, swelling, tenderness and 
weakness.  The scar is located in the middle of the right 
thigh extending to the top of the right knee.  X-rays 
revealed advanced tricompartmental osteoarthritis.  The 
examiner diagnosed advanced tricompartmental degenerative 
joint disease of the right knee.  This examiner linked this 
condition as secondary to his service-connected scar 
residuals.

To warrant a 20 percent rating under DC 7801, there must be 
evidence of a scar over an area or areas exceeding 12 square 
inches (77 sq. cm).  Neither the May 2003 examination nor the 
March 2008 examination provide medical evidence demonstrating 
that the laceration scar meets the criteria for a 20 percent 
rating.  The May 2003 examination found the scar was 19 cm 
long and 0.5 and 0.7 cm wide or 13.30 sq. cm in area.  Hence, 
the veteran's scar residuals do not warrant a higher 
evaluation as there is no medical evidence indicating that 
this disability exceeds 12 sq. inches or 77 sq. cm.  

The rating schedule also does not provide for a separate 
rating for superficial, tender scars under 7804 when the 
service-connected scar is already evaluated under DC 7801.  
Even assuming it was permitted, the veteran's scar is deep, 
not superficial so a rating under DC 7804 would not be 
appropriate as this code applies to superficial and painful 
scars on examination.

In sum, the Board finds that the preponderance of the 
evidence is against a rating higher than 10 percent for his 
service-connected scar residuals.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.





V.  Extraschedular Consideration

Lastly, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Despite his claims to the contrary, the 
evidence shows that the veteran has only been seen twice at 
the VAMC in Memphis for his service-connected scar residuals 
and three times for his service-connected right knee.  In 
this regard, the March 2008 examiner noted that the right 
knee disability causes decreased mobility, problems with 
lifting and carrying and pain but there was no indication 
that he could not work due to these two service-connected 
disabilities.  Generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Consequently, the Board 
does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The claim for a rating higher than 10 percent for scar, 
residuals of a laceration, medial aspect, right thigh is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


